FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 19, 2020

                                    No. 04-20-00107-CV

                           Douglas HEDRICK and Mark Hedrick,
                                      Appellants

                                              v.

                   JBRF, LLC, Lonestar Handgun, LLC, and Joshua Felker,
                                       Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-00267
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER
       Appellees’ second motion for an extension of time to file their brief is GRANTED.
Appellees’ brief is due on or before November 19, 2020.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court